Certified Question of State Law, No. 3:01CV7617. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following questions:
1. “Whether the demand by Pilkington North America for defense and indemnification, as asserted in this case, constitutes a chose in action, as that term is defined under Ohio law?
2. ‘Whether the policies’ ’anti-assignment’ clauses bar acquisition by Pilkington North America of such chose in action?
3. “Whether by operation of law insurance benefits for transferred liabilities were conveyed, along with those liabilities, so that Pilkington North America may, notwithstanding the anti-assignment clauses, pursue insurance under the original LOF Glass’s policies for the environmental liabilities at issue here, which arise out of the original LOF Glass’s operations.”
O’Donnell, J., dissents.
On motions for admission pro hac vice of Thomas E. Birsic and James E. Scheuermann by John K. Nelson, of Mary Massoron Ross and Kenneth C. Newa by Amelia A. Bower, of Gary L. Justice and *1515Andrew Z. Edlestein by Arthur M. Kaufmann, and of Mitchell F. Dolin, Seth A. Tucker, and Ann-Kelley Kemper by Steven R. Smith. Motions granted.